          Case 3:20-cv-00201-RNC Document 59 Filed 03/06/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca                      Case No.: 3:20-cv-00201(RNC)
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother,



Plaintiffs,                                           MEMORANDUM IN OPPOSITION TO
                                                      DEFENDANTS’ JOINT MOTION FOR
v.                                                    EXTENSION OF TIME

CONNECTICUT ASSOCIATION OF
SCHOOLS d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC
SCHOOLS BOARD OF EDUCATION;                           March 6, 2020
CROMWELL PUBLIC SCHOOLS BOARD
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD
OF EDUCATION,


Defendants.



       Plaintiffs have brought this case to obtain urgent relief relevant to the Spring track

season, after the Title IX administrative enforcement process through the Department of

Education proved too slow to provide meaningful protection for the final senior season of two of

the Plaintiffs. Plaintiffs have pending a motion for preliminary injunction to provide protection

for that season while full litigation of their federal claims proceeds, as well as a request for

expedited consideration of that motion for interim protection. Defendants cite Rule 1, but

overlook that Rule 1 calls for cooperation to ensure a “just, speedy, and inexpensive” resolution.


                                                  1
          Case 3:20-cv-00201-RNC Document 59 Filed 03/06/20 Page 2 of 5



The Plaintiffs respectfully request that the Court enforce a reasonable schedule calculated to

serve that goal of speed.

       The last Defendant was served on February 19. Consistent with ordinary courtesy, at

Defendants’ request Plaintiffs offered an extension of fourteen days, providing the Defendants a

full five weeks to move or answer. Notably, the proposed intervenors Yearwood and T.M. (who

were of course not served) were able to prepare and file a complete proposed Answer within two

days of that last service date—which is to say just nine days after the Complaint was filed.

Defendants, by contrast, declined to respond to Plaintiffs’ offer of a two-week extension, and

instead filed this motion demanding an extension until 61 days after the last formal service of

process, and 70 days after the Complaint was filed. That is excessive, and harmful to the speedy

and efficient resolution of this case.

       The Court has emphasized the importance of quickly bringing into focus exactly what is

and what is not disputed in this matter. Plaintiffs believe that few of the basic facts will be

disputed, but this is precisely what the process of serving an Answer is designed to pin down.

Prompt preparation and service of an Answer is entirely congruent with—not in opposition to—

the Court’s instruction that the parties bring the disputed issues into focus and promptly prepare

a joint pre-preliminary injunction hearing Memorandum. Indeed, if the Defendants do not

speedily determine what factual allegations they are disputing, preparation of a meaningfully

detailed memorandum will not be possible. For this reason, it would be preferable and more

efficient if Plaintiffs received Defendants Answer before the March 19 meet and confer, but in a

spirit of compromise, Plaintiffs nevertheless offered a full two-week extension.

       The Court also expressed its desire to deal with dispositive motions—if any will be

made—promptly. And indeed, while dispositive motions should not be permitted to delay



                                                  2
            Case 3:20-cv-00201-RNC Document 59 Filed 03/06/20 Page 3 of 5



resolution of Plaintiffs’ motion for an expedited preliminary injunction (preliminary injunctions

exist precisely to protect plaintiffs while the more time-consuming aspects of litigation go

forward), Plaintiffs agree that it is desirable that dispositive motions be made and decided

quickly, to enable an expedited appeal within a still-meaningful time should that be necessary. If

Defendants intend to file a dispositive motion, then five weeks after service of the Complaint is a

reasonable amount of time in which to prepare those papers, and all the more so given that

Defendants have been fully aware of all the issues and detailed facts alleged in the Plaintiffs’

Complaint for many months, as a result of the pending investigation by the Office of Civil

Rights.

          Defendants assert that it is “very possible that by working together, the parties may be

able to obviate the need for any contemplated grounds for a motion to dismiss.” (Defs. Mem. 2,

ECF No. 58.) With regret, Plaintiffs do not believe this is realistic. Certainly the parties can and

must cooperate to enable an efficient and courteous adjudication of this dispute. But given

Defendants’ long history of absolute refusal to change or even discuss their policy in the face of

multiple approaches by Plaintiffs’ parents, and in the face of a months-long formal investigation

by the Department of Education Office of Civil Rights (see Complaint ¶¶ 116-124, ECF No. 1),

Plaintiffs conclude that the parties have a fundamental disagreement that turns on an important

legal question, and that this dispute is unlikely to be resolved except by adjudication. If so, the

sooner the better.

          For these reasons, Plaintiffs respectfully submit that the two-week extension of the time

to move or answer that Plaintiffs offered is reasonable, and that no slower schedule should be set.




                                                   3
Case 3:20-cv-00201-RNC Document 59 Filed 03/06/20 Page 4 of 5



          Respectfully submitted this 6th day of March, 2020.

                 By: s/ Howard M. Wood II

                 Howard M. Wood III
                 CT Bar No. 68780, CT Fed. Bar No. 08758
                 James H. Howard
                 CT Bar No 309198, CT Fed. Bar No 07418
                 Fiorentino, Howard & Petrone, P.C.
                 773 Main Street
                 Manchester, CT 06040
                 Telephone: (860) 643-1136
                 Fax: (860) 643-5773
                 Email: howard.wood@pfwlaw.com
                 Email: james.howard@pfwlaw.com

                 Roger G. Brooks
                 CT Fed. Bar No. PHV10498
                 Jeffrey A. Shafer
                 CT Fed. Bar No. PHV10495
                 Alliance Defending Freedom
                 15100 N. 90th Street
                 Scottsdale, Arizona 85260
                 Telephone: (480) 444-0020
                 Fax: (480) 444-0028
                 Email: rbrooks@ADFlegal.org
                 Email: jshafer@ADFlegal.org

                 Kristen K. Waggoner
                 CT Fed. Bar No. PHV10500
                 Christiana M. Holcomb
                 CT Fed. Bar No. PHV10493
                 Alliance Defending Freedom
                 440 First St. NW, Suite 600
                 Washington, D.C. 20001
                 Telephone: (202) 393-8690
                 Fax: (202) 347-3622
                 Email: kwaggoner@ADFlegal.org
                 Email: cholcomb@ADFlegal.org

                 Attorneys for Plaintiffs




                                   4
         Case 3:20-cv-00201-RNC Document 59 Filed 03/06/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 6, 2020, a copy of the foregoing Memorandum in

Opposition to Defendant’s Joint Motion for Extension of Time was filed electronically with the

Clerk of Court. Service on all parties will be accomplished by operation of the court’s electronic

filing system.


                                      s/ Howard M. Wood II
                                       Attorney for Plaintiff




                                                5
